Exhibit 10.12


COHERENT, INC.
2011 EQUITY INCENTIVE PLAN
GLOBAL RESTRICTED STOCK UNIT AGREEMENT
1.Grant.  The Company hereby grants to the Employee named in the Notice of Grant
of Award and Award Agreement (the “Notice of Grant”) an award of Restricted
Stock Units (“RSUs”), as set forth in the Notice of Grant, subject to the terms
and conditions in this this agreement, including any special terms and
conditions for the Employee’s country contained in the appendix attached hereto
(the “Appendix” and, together with the Global Restricted Stock Unit Agreement,
the “Agreement”) and in the Company’s 2011 Equity Incentive Plan (the “Plan”).
Capitalized terms used and not defined in this Agreement shall have the meaning
set forth in the Plan.
2.    Company’s Obligation.  Each RSU granted represents the right to receive
one Share on the vesting date.  Unless and until the RSUs vest, the Employee
will have no right to receive Shares under such RSUs.  Prior to actual
distribution of Shares pursuant to any vested RSUs, such RSUs will represent an
unsecured obligation of the Company, payable (if at all) only from the general
assets of the Company.
3.    Vesting Schedule.  The RSUs shall vest as set forth in the Notice of
Grant, subject to paragraph 4.
4.    Forfeiture upon Termination as a Service Provider.   Notwithstanding any
contrary provision of this Agreement or the Notice of Grant, if the Employee
terminates service as a Service Provider for any or no reason prior to vesting,
the unvested RSUs awarded by this Agreement will thereupon be forfeited at no
cost to the Company, subject to accelerated vesting as set forth in the
Company’s Change of Control Severance Plan (but only for participants in such
plan), as amended from time to time. For purposes of the RSUs, the Service
Provider’s service will be considered terminated as of the date that the Service
Provider is no longer providing services to the Company or one of its
Subsidiaries (regardless of the reason for such termination and whether or not
later to be found invalid or in breach of employment laws in the jurisdiction
where the Employee is employed or the terms of the Employee’s employment
agreement, if any), and unless otherwise expressly provided in this Agreement or
by the Company’s Change of Control Severance Plan (but only for participants in
such plan) or determined by the Company, the Service Provider’s right to vest in
the RSUs under the Plan, if any, will terminate as of such date and will not be
extended by any notice period (e.g., the Employee’s period of service would not
include any contractual notice period or any period of “garden leave” or similar
period mandated under employment laws in the jurisdiction where the Employee is
employed or the terms of the Employee’s employment agreement, if any); the
Company shall have the exclusive discretion to determine when the Service
Provider is no longer providing services for purposes of the RSUs (including
whether the Service Provider may still be considered to be providing services
while on a leave of absence).
5.    Settlement upon Vesting.  Any RSUs that vest in accordance with paragraph
3 will be distributed to the Employee (or in the event of the Employee’s death,
to his or her estate) in Shares.
6.    Responsibility for Taxes.  The Employee acknowledges and agrees that,
regardless of any action taken by the Company or, if different, the Employee’s
employer (the “Employer”), the ultimate liability for all income tax, social
insurance, payroll tax, fringe benefits tax, payment on account or other
tax-related items related to the Employee’s participation in the Plan and
legally applicable to the Employee (“Tax-Related Items”) is and remains the
Employee’s responsibility and may exceed the amount (if any) withheld by the
Company or the Employer. The Employee further acknowledges that the Company
and/or the Employer (i) make no representations or undertakings regarding the
treatment of any Tax-Related Items in connection with any aspect of the RSUs,
including, but not limited to, the grant, vesting or settlement of the RSUs, the
receipt of any dividends on Shares, and the subsequent sale of the Shares; and
(ii) do not commit to and are under no obligation to structure the terms of the
grant or any aspect of the RSUs to reduce or eliminate the Employee’s liability
for Tax-Related Items or achieve any particular tax result.  Further, if the
Employee has become subject to tax in more than one jurisdiction, the Employee
acknowledges that the Company and/or the Employer (or former employer, as
applicable) may be required to withhold or account for Tax-Related Items in more
than one jurisdiction.
Prior to any relevant taxable or tax withholding event, as applicable, the
Employee will pay or make adequate arrangements satisfactory to the Company
and/or the Employer to satisfy all Tax-Related Items. In this regard, the
Company shall withhold in Shares otherwise deliverable to the Employee having a
Fair Market Value equal to an amount that satisfies the Tax-Related Items
required to be withheld. In the event that such withholding in Shares is
problematic under applicable tax, securities or other laws, or has materially
adverse accounting consequences, the Employee authorizes the Company and/or the
Employer, or their respective agents, at their discretion, to satisfy their
withholding obligations, if any, with regard to all Tax-Related Items by one or
a combination of the following:
a.    withholding from the Employee’s wages or cash compensation paid to the
Employee by the Company and/or the Employer; or
b.    withholding from proceeds of the sale of Shares acquired upon
vesting/settlement of the RSUs either through a voluntary sale or through a
mandatory sale arranged by the Company (on the Employee’s behalf pursuant to
this authorization without further consent).
The Company may withhold or account for Tax-Related Items by considering
statutory withholding rates or other withholding rates, including maximum rates
applicable in the Employee’s jurisdiction, in which case the Employee may
receive a refund of any over-withheld amount in cash and will have no
entitlement to the equivalent amount in Shares. If the obligation for
Tax-Related Items is satisfied by withholding in Shares, for tax purposes, the
Employee is deemed to have been issued the full number of Shares subject to the
vested RSUs, notwithstanding that a number of the Shares are held back solely
for the purpose of paying the Tax-Related Items .
Finally, the Employee shall pay to the Company or the Employer any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
or account for as a result of the Employee’s participation in the Plan that
cannot be satisfied by the means previously described.  The Company may refuse
to issue or deliver the Shares or the proceeds of the sale of Shares if the
Employee fails to comply with the Employee’s obligations in connection with the
Tax-Related Items.
7.    Rights as Stockholder.  Neither the Employee nor any person claiming under
or through the Employee will have any of the rights or privileges of a
stockholder of the Company in respect of any Shares deliverable hereunder unless
and until certificates representing such Shares will have been issued, recorded
on the records of the Company or its transfer agents or registrars, and
delivered to the Employee or the Employee’s broker.
8.    Acknowledgements.  In accepting the grant of RSUs, the Employee
acknowledges, understands and agrees that:
a.    the Company (and not the Employee’s employer) is granting the RSU. The
Company will administer the Plan from outside the Employee’s country of
residence if the Employee’s country of residence is outside the United States,
and the provisions of this Agreement will be governed by, and subject to, the
internal substantive laws, but not the choice of law rules, of the State of
California;
b.    the benefits and rights provided under the Plan, if any, are wholly
discretionary and do not constitute regular or periodic payments;
c.    the Employee is voluntarily participating in the Plan;
d.    the RSUs and the Shares subject to the RSUs, and the income from and value
of same, are not intended to replace any pension rights or compensation;
e.    the RSUs and the Shares subject to the RSUs, and the income from and value
of same, are not part of normal or expected compensation for any purposes,
including, but not limited to, calculating any severance, resignation,
termination, redundancy, dismissal, end-of-service payments, leave-related
payments, bonuses, long-service awards, pension or retirement or welfare
benefits or similar payments;
f.    unless otherwise agreed with the Company, the RSUs and the Shares subject
to the RSUs, and the income from and value of same, are not granted as
consideration for, or in connection with, services the Employee may provide as a
director of a Subsidiary;
g.    no claim or entitlement to compensation or damages shall arise from
forfeiture of the RSUs resulting from the termination of the Employee as a
Service Provider (for any reason whatsoever; and whether or not later found to
be invalid or in breach of employment laws in the jurisdiction where the
Employee is employed or the terms of the Employee’s employment agreement, if
any);
h.    the future value of the underlying Shares is unknown, indeterminable and
cannot be predicted with certainty;
i.    the grant of the RSUs, and all decisions with respect to any future grant
of RSUs under the Plan, is at the complete discretion of the Company;
j.    the grant of the RSUs is voluntary and occasional and does not create any
contractual or other right to receive future grants of Restricted Stock Units,
or benefits in lieu of Restricted Stock Units, even if Restricted Stock Units
have been granted in the past;
k.    the Plan is established voluntarily by the Company, it is discretionary in
nature, and it may be modified, amended, suspended, or terminated by the Company
at any time, to the extent permitted by the Plan;
l.    the grant of RSUs and the Employee’s participation in the Plan shall not
create a right to employment or other service or be interpreted as forming an
employment or service contract with the Company and shall not interfere with the
ability of the Employer to terminate the Employee’s employment or other service
relationship (if any) at any time;
m.    unless otherwise provided in the Plan or by the Company in its discretion,
the RSUs and the benefits evidenced by this Agreement do not create any
entitlement to have the RSUs or any such benefits transferred to, or assumed by,
another company nor be exchanged, cashed out or substituted for, in connection
with any corporate transaction affecting the Shares; and
n.    neither the Company, the Employer nor any Subsidiary shall be liable for
any foreign exchange rate fluctuation between the Employee’s local currency and
the United States Dollar that may affect the value of the RSUs or of any amounts
due to the Employee pursuant to the settlement of the RSUs or the subsequent
sale of any Shares acquired upon settlement.
9.    Data Privacy Information and Consent. 
a.    Data Collection and Usage. The Company and the Employer may collect,
process and use certain personal information about the Employee, including, but
not limited to, the Employee’s name, home address, telephone number, email
address, date of birth, social insurance number, passport or other
identification number, salary, nationality, job title, any Shares or
directorships held in the Company, details of all awards granted under the Plan
or any other entitlement to Shares awarded, canceled, exercised, vested,
unvested or outstanding in the Employee’s favor (“Data”), for the purposes of
implementing, administering and managing the Employee’s participation in the
Plan. The legal basis, where required, for the processing of Data is the
Employee’s consent.
b.    Stock Plan Administration Service Providers. The Company transfers Data to
E*TRADE Financial Corporate Services, Inc. and certain of its affiliated
companies (“E*TRADE”), an independent service provider based in the United
States which is assisting the Company with the implementation, administration
and management of the Plan. The Company may select a different service provider
or additional service providers and share Data with such other provider serving
in a similar manner. The Employee may be asked to agree on separate terms and
data processing practices with the service provider, with such agreement being a
condition to the ability to participate in the Plan.
c.    International Data Transfers. The Company and E*TRADE are based in the
United States. The Employee’s country or jurisdiction may have different data
privacy laws and protections than the United States. For example, the European
Commission has issued a limited adequacy finding with respect to the United
States that applies only to the extent companies register for the EU-U.S.
Privacy Shield program. The Company has certified under the EU-U.S. Privacy
Shield Program and relies on it for its transfer of Data from European Union
countries to the U.S. Elsewhere, its legal basis for the transfer of Data, where
required, is the Employee’s consent.
d.    Data Retention. The Company will hold and use Data only as long as is
necessary to implement, administer and manage the Employee’s participation in
the Plan, or as required to comply with legal or regulatory obligations,
including under tax and security laws.
e.    Voluntariness and Consequences of Consent Denial or Withdrawal.
Participation in the Plan is voluntary and the Employee is providing the
consents herein on a purely voluntary basis. If the Employee does not consent,
or if the Employee later seeks to revoke the consent, his or her salary from or
employment with the Employer will not be affected; the only consequence of
refusing or withdrawing the consent is that the Company would not be able to
grant the Employee awards under the Plan or administer or maintain such awards.
f.    Data Subject Rights. The Employee may have a number of rights under data
privacy laws in his or her jurisdiction. Depending on where the Employee is
based, such rights may include the right to (i) request access to or copies of
Data the Company processes, (ii) rectify incorrect Data, (iii) delete Data, (iv)
restrict the processing of Data, (v) restrict the portability of Data, (vi)
lodge complaints with competent authorities in the Employee’s jurisdiction,
and/or (vii) receive a list with the names and addresses of any potential
recipients of Data. To receive clarification regarding these rights or to
exercise these rights, the Employee can contact his or her local human resources
representative.
g.    Additional Legal Basis. The Employee understands that the Company may rely
on a different legal basis for the collection, processing or transfer of Data in
the future and/or request the Employee to provide another data privacy consent.
If applicable, upon request of the Company or the Employer, the Employee agrees
to provide an executed data privacy consent form to the Company and/or the
Employer (or any other agreements or consents that may be required by the
Company and/or the Employer) that the Company and/or the Employer may deem
necessary to obtain from the Employee for the purpose of administering his or
her participation in the Plan in compliance with the applicable data privacy
laws, either now or in the future. The Employee understands and agrees that he
or she will not be able to participate in the Plan if he or she fails to provide
any such consent or agreement requested by the Company and/or the Employer.
10.    No Advice Regarding Grant.  The Company is not providing any tax, legal,
or financial advice, nor is the Company making any recommendations regarding the
Employee’s participation in the Plan or the Employee’s acquisition or sale of
Shares.  The Employee should therefore consult with his or her own personal tax,
legal, and financial advisors regarding the Employee’s participation in the Plan
before taking any action related to the Plan.
11.    Language.  The Employee has received the terms and conditions of this
Agreement and any other related communications, and the Employee consents to
having received these documents, in English. If the Employee has received this
Agreement or any other communications related to the Plan translated into a
language other than English, and if the meaning of the translated version is
different from the English version, the English version will control.
12.    Electronic Delivery & Acceptance.  The Company may, in its sole
discretion, decide to deliver any documents related to current or future
participation in the Plan by electronic means.  The Employee hereby consents to
receive such documents by electronic delivery and agrees to participate in the
Plan through an on-line or electronic system established and maintained by the
Company or a third party designated by the Company.
13.    Address for Notices.  Any notice to be given to the Company under the
terms of this Agreement shall be addressed to the Company, in care of Stock Plan
Administration at Coherent, Inc., 5100 Patrick Henry Drive, Santa Clara, CA
95054 U.S.A., or at such other address as the Company may hereafter designate in
writing.
14.    Conditions for Issuance of Shares.  The Shares deliverable upon vesting
of the RSUs may be either previously authorized but unissued Shares or issued
Shares that have been reacquired by the Company.  The Company shall not be
required to issue any Shares hereunder prior to fulfillment of all the following
conditions:  (a) the admission of such Shares to listing on all stock exchanges
on which the class of stock is then listed; (b) the completion of any
registration or other qualification of such Shares under any law or under the
rulings or regulations of the United States Securities and Exchange Commission
or any other governmental regulatory body, whether in the United States or
elsewhere, which the Company shall, in its absolute discretion, deem necessary
or advisable; (c) the obtaining of any approval or other clearance from any
governmental agency, which the Company shall, in its absolute discretion,
determine to be necessary or advisable; and (d) the lapse of such reasonable
period of time following the date of vesting of the RSUs as the Company may
establish from time to time for legal or administrative reasons.
15.    Plan Governs.  This Agreement is subject to all terms and provisions of
the Plan.  In the event of a conflict between one or more provisions of this
Agreement and one or more provisions of the Plan, the provisions of the Plan
shall govern.
16.    Captions.  Captions provided herein are for convenience only and are not
to serve as a basis for interpretation or construction of this Agreement.
17.    Agreement Severable.  In the event that any provision in this Agreement
shall be held invalid or unenforceable, such provision shall be severable from,
and such invalidity or unenforceability shall not be construed to have any
effect on, the remaining provisions of this Agreement.
18.    Modifications to the Agreement.  This Agreement (including any appendices
attached hereto) constitutes the entire understanding of the parties on the
subjects covered.  The Employee expressly warrants that he or she is not
executing this Agreement in reliance on any promises, representations, or
inducements other than those contained herein. Subject to paragraph 21 below,
modifications to this Agreement or the Plan can be made only in an express
written contract executed by a duly authorized officer of the Company.
19.    Governing Law and Venue.  The RSU grant and the provisions of this
Agreement will be governed by, and subject to, the internal substantive laws,
but not the choice of law rules, of the State of California.  For purposes of
litigating any dispute that arises directly or indirectly from the relationship
of the parties evidenced by the grant or this Agreement, the parties hereby
submit to and consent to the exclusive jurisdiction of the State of California
and agree that such litigation shall be conducted only in the courts of Santa
Clara County, California, or the federal courts for the United States for the
Northern District of California, and no other courts, where this grant is made
and/or to be performed.
20.    Appendix.  Notwithstanding any provisions in this Agreement, the RSU
grant shall be subject to any special terms and conditions set forth in the
Appendix for the Employee’s country.  Moreover, if the Employee relocates to one
of the countries included in the Appendix, the special terms and conditions for
such country will apply to the extent the Company determines that the
application of such terms and conditions is necessary or advisable for legal or
administrative reasons.  The Appendix constitutes part of this Agreement.
21.    Imposition of Other Requirements.  The Company reserves the right to
impose other requirements on the Employee’s participation in the Plan, on the
RSUs, and on any Shares acquired under the Plan, to the extent the Company
determines it is necessary or advisable for legal or administrative reasons, and
to require the Employee to sign any additional agreements or undertakings that
may be necessary to accomplish the foregoing.
22.    Insider Trading Restrictions/Market Abuse Laws. By participating in the
Plan, the Employee agrees to comply with the Company’s policy on insider trading
(to the extent that it is applicable to the Employee). The Employee acknowledges
that, depending on his or her country or the broker’s country, or the country in
which the Shares are listed, the Employee may be subject to insider trading
restrictions and/or market abuse laws in applicable jurisdictions, which may
affect his or her ability to accept, acquire, sell or attempt to sell, or
otherwise dispose of the Shares, rights to Shares (e.g., the RSUs) or rights
linked to the value of Shares, during such times as the Employee is considered
to have “inside information” regarding the Company (as defined by the laws or
regulations in applicable jurisdictions, including the United States and, if
different, the Employee’s country). Local insider trading laws and regulations
may prohibit the cancellation or amendment of orders the Employee placed before
possessing inside information. Furthermore, the Employee may be prohibited from
(i) disclosing insider information to any third party, including fellow
employees or service providers (other than on a “need-to-know” basis) and (ii)
“tipping” third parties or causing them to otherwise buy or sell securities. Any
restrictions under these laws or regulations are separate from and in addition
to any restrictions that may be imposed under any applicable Company insider
trading policy. The Employee acknowledges that it is the Employee’s
responsibility to comply with any applicable restrictions, and the Employee
should speak to his or her personal advisor on this matter.
23.    Foreign Asset/Account Reporting Requirements. The Employee acknowledges
that there may be certain foreign asset and/or account reporting requirements
which may affect his or her ability to acquire or hold the Shares acquired under
the Plan or cash received from participating in the Plan (including from any
dividends paid on the Shares) in a brokerage or bank account outside his or her
country. The Employee may be required to report such accounts, assets or
transactions to the tax or other authorities in his or her country. The Employee
also may be required to repatriate sale proceeds or other funds received as a
result of participating in the Plan to his or her country through a designated
bank or broker within a certain time from receipt. The Employee acknowledges
that it is his or her responsibility to be compliant with such regulations.
24.    Waiver. The Employee acknowledges that a waiver by the Company of breach
of any provision of this Agreement shall not operate or be construed as a waiver
of any other provision of this Agreement, or of any subsequent breach by the
Employee or any other Participants.


COHERENT, INC.
 2011 EQUITY INCENTIVE PLAN
APPENDIX


Certain capitalized terms used but not defined in this Appendix have the
meanings set forth in the Plan, the Notice of Grant and/or the Global Restricted
Stock Unit Agreement.
TERMS AND CONDITIONS
This Appendix includes additional terms and conditions that govern the RSUs
granted to the Employee under the Plan if the Employee works and/or resides in
one of the countries listed below.  These terms and conditions are in addition
to or, if so indicated, in place of, the terms and conditions set forth in the
Global Restricted Stock Unit Agreement. If the Employee is a citizen or resident
of a country other than that in which he or she is currently working and/or
residing (or is considered as such for local law purposes) or if the Employee
transfers his or her service relationship and/or residence to another country
after the RSUs are granted, the Company shall, in its discretion, determine to
what extent the terms and conditions contained herein shall be applicable to the
Employee.
NOTIFICATIONS
This Appendix also includes information regarding certain other issues of which
the Employee should be aware with respect to the Employee’s participation in the
Plan. Such information is based on the securities, exchange control and other
laws in effect in the respective countries as of [_______, 20XX]. Such laws are
often complex and change frequently. As a result, the Company strongly
recommends that the Employee not rely on the information contained in this
Appendix as the only source of information relating to the consequences of the
Employee’s participation in the Plan, because the information may be out-of-date
at the time the Employee vests in the RSUs or sells any Shares acquired upon
settlement.
In addition, the information contained in this Appendix is general in nature and
may not apply to the Employee’s particular situation. As a result, the Company
is not in a position to assure the Employee of any particular result.
Accordingly, the Employee should seek appropriate professional advice as to how
the relevant laws in the Employee’s country may apply to the Employee’s
individual situation.
If the Employee is a citizen or resident of a country other than the one in
which the Employee is currently residing and/or working, is considered a
resident of another country or transfers his or her service relationship and/or
residency to another country after the RSUs are granted, the information
contained in this Appendix may not be applicable to the Employee in the same
manner.
[COUNTRY SPECIFIC INFORMATION]


Page 1 of 1

